

117 HJ 39 IH: Proposing an amendment to the Constitution of the United States to require that the Supreme Court be composed of not more than nine justices.
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 39IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Mr. Gallagher (for himself, Mr. Jacobs of New York, Mr. Brooks, Mr. Budd, Mr. Mullin, Mr. Buck, and Mr. Rouzer) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to require that the Supreme Court be composed of not more than nine justices.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  —1.The Supreme Court shall be composed of not more than nine justices.2.The Congress shall have the power to enforce this article by appropriate legislation. .